        Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 RICHARD LEE BROWN, et al.,

    Plaintiffs,
                                              Case No. 1:20-cv-3702-JPB
       v.

 ALEX AZAR, in his official capacity as
 Secretary, U.S. Department of Health
 & Human Services, et al.,

    Defendants.



          DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
       PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL

      In a comprehensive opinion, this Court denied Plaintiffs’ motion for a

preliminary injunction because Plaintiffs had made none of the required

showings: they failed to show a substantial likelihood of success on the merits

on any claim, see Prelim. Inj. Order at 15-47 (“PI Order”), ECF No. 48; failed to

show a substantial likelihood of irreparable injury, see id. at 47-61; and failed to

show that the balance of the equities or the public interest weighed in their favor,

see id. at 61-65. Plaintiffs’ motion for an injunction pending appeal, see Pls.’ Mot.




                                          1
         Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 2 of 7




for Inj. Pending Appeal (“Mot.”), ECF No. 51, is subject to the same legal

standards, and the Court should deny it for the same reasons.

                                    ARGUMENT

      To obtain the “extraordinary remedy” of an injunction pending appeal,

plaintiffs must show “(1) a substantial likelihood that they will prevail on the

merits of the appeal; (2) a substantial risk of irreparable injury . . . unless the

injunction is granted; (3) no substantial harm to other interested persons; and

(4) no harm to the public interest.” Touchston v. McDermott, 234 F.3d 1130, 1132

(11th Cir. 2000) (en banc). As with a preliminary injunction, “[f]ailure to show

any of the four factors is fatal.” United States v. Alabama, 443 F. App’x 411, 419

(11th Cir. 2011) (unpub.) (quoting Am. Civil Liberties Union of Fla., Inc. v. Miami-

Dade Cty. Sch. Bd., 557 F.3d 1177, 1198 (11th Cir. 2009)).

      Plaintiffs acknowledge that this Court already “refused to enter a

preliminary injunction, in part, because it determined that ‘Plaintiffs have not

clearly shown a substantial likelihood of success on the merits.’” Mot. at 4

(quoting PI Order at 29). Plaintiffs maintain that they may nevertheless obtain an

injunction pending appeal because, in their view, Circuit precedent permits entry

of an injunction pending appeal “‘upon a lesser showing of a substantial case on




                                           2
         Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 3 of 7




the merits when the [remaining factors] weigh[] heavily in favor of granting the

stay.’” Mot. at 3 (quoting Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986)

(citations omitted)). Plaintiffs’ argument fails for three independent reasons.

      First, more recent precedent from the en banc Eleventh Circuit provides

that a party seeking an injunction pending appeal must show “a substantial

likelihood that they will prevail on the merits of the appeal.” Touchston, 234 F.3d

at 1132; see also Alabama, 443 F. App’x at 419 (failure to satisfy any one factor is

“fatal”). Such precedent does not contemplate the entry of an injunction

whenever the legal issues are “arguable.” Mot. at 4. Nor would it make sense, as

a matter of first principles, to put district courts in the position of routinely

denying preliminary injunctions under one standard only to immediately grant

injunctions pending appeal under a different one.

      Second, even under Plaintiffs’ test, Plaintiffs have not raised a substantial

question on any of their claims. To the contrary, in rejecting Plaintiffs’

contention that the Order fell outside CDC’s statutory authority, the Court ruled

that “Congress’ intent, as evidenced by the plain language of the delegation

provision, is clear,” such that “the CDC was authorized to issue it.” PI Order at

19. And while the Court recognized that it “could rest its conclusion on this




                                           3
           Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 4 of 7




basis alone,” id., it went on to explain how “[f]urther analysis amplifies the flaws

in Plaintiffs’ arguments,” id. at 20. Similarly, in rejecting Plaintiffs’ claim that the

order was arbitrary and capricious, the Court explained that it “disagrees with

Plaintiffs because the Order explains, in detail, why a temporary eviction

moratorium is reasonably necessary.” Id. at 32; see also id. at 36 (“Simply put, the

CDC has shown what it needs to . . . .”). Finally, the Court identified “three

different reasons” for rejecting Plaintiffs’ access-to-courts claim, id. at 45,

including landlords’ ability to pursue a breach of contract action, the Order’s

temporary duration, and landlords’ ability to commence eviction proceedings

during the pendency of the Order, id. at 45-47.1 The Court gave no indication

that it thought any of these issues were particularly close calls—and indeed, they

are not.

      Third, even if a substantial question on the merits could justify an

injunction pending appeal, and even if Plaintiffs had identified such a question,

Plaintiffs acknowledge that under their test they would still need to demonstrate




1Indeed, the motion that Plaintiffs filed seeking identical relief from the Eleventh
Circuit does not advance this claim. See Mot. for Inj. Pending Appeal, Brown v.
Azar, No. 20-14210 (11th Cir. Nov. 12, 2020).




                                           4
        Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 5 of 7




that the remaining factors “weigh[] heavily” in their favor to obtain an

injunction. Mot. at 3. Yet Plaintiffs make no effort to challenge this Court’s

rulings that they failed to establish irreparable harm and that the balance of the

equities and the public interest weighed against them. Plaintiffs merely point to

the Court’s observation that the harms alleged by Plaintiffs were “concerning

and significant to the Court,” PI Order at 59, an aside offered immediately before

the Court’s conclusion that “Plaintiffs simply have not met their burden to make

a clear showing that their injury is noncompensable, and thus irreparable.” Id.

The Court’s unchallenged holdings that Plaintiffs failed to demonstrate

irreparable harm and that the balance of the equities weighed against them

further doom their request for an injunction pending appeal.

                                     *    *    *

      In light of the Court’s prior rulings, Plaintiffs surely do not expect this

Court to grant their motion for an injunction pending appeal. Rather, they

apparently filed this motion for one reason alone: they could not ask the

Eleventh Circuit for such an injunction without first asking this Court. See Fed.

R. App. P. 8(a)(1)(C). Plaintiffs’ motion in this Court has thus already served its

purpose: Plaintiffs have checked their procedural box, and indeed they have




                                          5
        Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 6 of 7




already filed their motion in the Eleventh Circuit, which will resolve it as it sees

fit. This Court, however, should deny Plaintiffs’ latest motion for the reasons it

has previously given.

                                  CONCLUSION

      Plaintiffs’ motion for an injunction pending appeal should be denied.


Dated: November 23, 2020                      Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              ERIC BECKENHAUER
                                              Assistant Director, Federal Programs
                                              Branch

                                              /s/ Steven A. Myers
                                              STEVEN A. MYERS
                                              Senior Trial Counsel (NY Bar No.
                                              4823043)
                                              LESLIE COOPER VIGEN
                                              Trial Attorney (DC Bar No. 1019782)
                                              United States Department of Justice
                                              Civil Division, Federal Programs
                                              Branch
                                              1100 L Street, NW
                                              Washington, DC 20005
                                              Tel: (202) 305-8648
                                              Fax: (202) 616-8470
                                              E-mail: steven.a.myers@usdoj.gov

                                              Counsel for Defendants




                                          6
        Case 1:20-cv-03702-JPB Document 58 Filed 11/23/20 Page 7 of 7




                       CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rules 5.1 and 7.1(D), that I prepared the

foregoing brief using Book Antiqua, 13-point font.



                                         /s/ Steven A. Myers
                                         STEVEN A. MYERS
                                         United States Department of Justice

                          CERTIFICATE OF SERVICE

      I hereby certify I served this document today by filing it using the Court’s

CM/ECF system, which will automatically notify all counsel of record.




Dated: November 23, 2020


                                          /s/ Steven A. Myers
                                          STEVEN A. MYERS
                                          United States Department of Justice
